IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                       NO. 2014-KA-01273-COA

                       CONSOLIDATED WITH

                           2005-KA-00526-COA

                                 AND

                           2006-KA-01607-COA

TERRELL PATRICK CORVETTE HOPPER                         APPELLANT
A/K/A TERRELL P. HOPPER A/K/A PATRICK

v.

STATE OF MISSISSIPPI                                     APPELLEE

DATES OF JUDGMENT:               11/12/2003; 07/24/2003
TRIAL JUDGE:                     HON. LARRY O. LEWIS
COURT FROM WHICH APPEALED:       COAHOMA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:          OFFICE OF STATE PUBLIC DEFENDER
                                 BY: JUSTIN TAYLOR COOK
ATTORNEY FOR APPELLEE:           OFFICE OF THE ATTORNEY GENERAL
                                 BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:               BRENDA FAY MITCHELL
NATURE OF THE CASE:              CRIMINAL - FELONY
TRIAL COURT DISPOSITION:         CONVICTED IN CAUSE NO. 2003-0005 OF
                                 COUNT I, AGGRAVATED ASSAULT, AND
                                 COUNT II, AGGRAVATED ASSAULT ON A
                                 LAW ENFORCEMENT OFFICER, AND
                                 SENTENCED TO TWENTY YEARS ON
                                 COUNT I AND THIRTY YEARS ON COUNT
                                 II, TO RUN CONSECUTIVELY; AND
                                 CONVICTED IN CAUSE NO. 2003-0006 OF
                                 COUNT IV, ARMED ROBBERY, AND
                                 SENTENCED TO THIRTY-SEVEN YEARS,
                                 TO RUN CONSECUTIVELY TO THE
                                 SENTENCES IN CAUSE NO. 2003-0005;
                                 AND COUNTS II, V, VI, VIII, AND IX,
                                 AGGRAVATED ASSAULT ON A LAW
                                           ENFORCEMENT OFFICER, AND
                                           SENTENCED ON EACH COUNT TO
                                           THIRTY YEARS, TO RUN
                                           CONCURRENTLY TO THE SENTENCE IN
                                           COUNT IV, ALL IN THE CUSTODY OF
                                           THE MISSISSIPPI DEPARTMENT OF
                                           CORRECTIONS
DISPOSITION:                               AFFIRMED: 03/28/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

          BEFORE GRIFFIS, P.J., BARNES AND FAIR, JJ.

          FAIR, J., FOR THE COURT:

¶1.       The Mississippi Supreme Court has granted out-of-time appeals of two convictions

rendered more than ten years ago.1 We address Hopper’s claims on direct appeal in

accordance with the supreme court’s order.2 Hopper’s attorney originally submitted a single

issue – that he is entitled to new trials because he received constitutionally ineffective

assistance of counsel. Hopper has since filed a pro se supplemental brief asserting other

issues.

                                          FACTS


          1
        The State argues that Hopper’s claims would be best brought on a post-conviction-
relief motion rather than a direct appeal. A reviewing court may address an ineffective-
assistance-of-counsel claim on direct appeal if the issues presented are “based on facts fully
apparent from the record.” Archer v. State, 986 So. 2d 951, 955 (¶16) (Miss. 2008) (citing
M.R.A.P. 22(b)). The record before us is sufficient to decide all of Hopper’s claims.
          2
         Docket number 2014-KA-01273-COA is the direct appeal of Coahoma County
Circuit Court criminal cause numbers 2003-0006 and 2003-0005. The dismissed appeals,
docket numbers 2005-KA-00526-COA and 2006-KA-01607-COA, have been consolidated
with this appeal for record purposes only.

                                              2
¶2.   Hopper has provided a thorough procedural history and set of facts on appeal:

                              Procedural History of Trial 1

      On June 3, 2003, a Coahoma County [g]rand [j]ury returned a multi-count
      indictment against Terrell Patrick Corvette Hopper . . . and Patrick Parker,
      charging Hopper with aggravated assault and aggravated assault of a law
      enforcement officer and Patrick Parker with accessory after the fact.

      Hopper was arraigned on June 13, 2003, represented by Charles McPherson.
      The case was assigned to the Honorable Circuit Court Judge Larry O. Lewis.
      A little over one month after his arraignment, Hopper and Parker were tried
      together. Hopper was convicted of both counts, and Parker was acquitted.
      Hopper was sentenced to twenty years for aggravated assault and thirty years
      for aggravated assault against a law enforcement officer, to run consecutively.

      Hopper filed his motion for a new trial on August 25, 2003. That motion was
      denied on November 12, 2003.

                              Procedural History of Trial 2

      On June 3, 2003, a Coahoma County [g]rand [j]ury returned a multi-count
      indictment against [Hopper,] . . . charging [him] with armed robbery,
      kidnaping, and nine counts of aggravated assault against a law enforcement
      officer.

      Hopper was arraigned on June 13, 2003, [and again] represented by
      [McPherson]. The case was assigned to [Judge] Lewis. On November 10,
      2003, Hopper was brought to trial and ultimately acquitted of three counts of
      aggravated assault, but convicted of six counts of aggravated assault. Hopper
      was sentenced to serve a total of thirty years concurrent on all counts of
      aggravated assault and thirty-seven years on armed robbery, to be served
      consecutive to Hopper’s sentences in Trial 1, for a total of eighty-seven years
      putting the two trials’ sentences together.

      Hopper filed his motion for a new trial on December 6, 2003. That motion
      was denied on December 10, 2003.

                             Additional Procedural History

      This Court originally docketed the appeals of Trials 1 and 2 as 2006-KA[-
      0]1607 and 2005-KA-[00]526, respectively. Because Hopper’s attorney never

                                            3
proceeded with his appeal, both appeals were dismissed. The cases languished
until, through a series of post-conviction[-]relief and habeas petitions, the
Mississippi Supreme Court allowed Hopper to proceed in an out[-]of[-]time
appeal, and consolidated both trials into this cause number. The Supreme
Court appointed the Indigent Appeals Division of the Office of State Public
Defender. This case was subsequently assigned to [this Court].

                                Facts of Trial 1

On August 16th, 2002, in Friars Point, Mississippi, Doyle Hunter was in front
of a local store when he was shot by [Hopper]. Hunter was hit in the face and
in the shoulder blade. Hunter was transported to a hospital in Memphis and
lived. Earlier that night Hunter and Hopper had a disagreement. Hunter was
intoxicated. Hunter testified that he “didn’t think” that the argument was over
drugs and denied being in a gang. Hopper, however, testified that Hunter had
told him that Chief Anthony Smith [of the Friars Point Police Department]
wanted to see Hopper.

The afternoon of the next day, Chief [] Smith . . . having developed Hopper as
a suspect in the shooting of Hunter, spotted who he believed to be Hopper.
Chief Smith parked his vehicle, and, when he reached over to put his keys in
his passenger seat, Chief Smith was shot through the lower neck, near his
shoulder. When Chief Smith turned, he saw Hopper with a gun pointed
towards him. Chief Smith yelled for a passerby, and directed him to use the
radio to call the sheriff’s department . . . By the time Chief Smith regained his
faculties, Hopper had already fled the scene.

That evening, authorities communicated with [] Parker, who told them that
Hopper had stopped by Parker’s residence. Police attempted to arrest Hopper
at Parker’s house, but were unable to, the circumstances of which resulted in
the charges in Hopper’s second trial, discussed below.

Hopper was eventually apprehended at his grandmother’s house. He was
found hiding in a trunk. Police recovered a 9mm handgun. Hopper stipulated
that the weapon was assigned to and used by Officer John Martin Harris with
the Friars Point Police Department.

He was interviewed while at the hospital. Hopper had been shot prior to his
arrest. Investigators testified that Hopper told them that Hopper had shot both
Chief Smith and [] Hunter.

Hopper testified that on the night of [] Hunter’s shooting, [] Hunter was

                                       4
speaking to him about some drugs missing from Chief Smith . . . Hopper then
realized that Joseph Brown had a gun in his face. Hopper and Edwin Brown,
who was also there, wrestled over the gun and it accidently went off, hitting
Hunter. In his testimony, Hopper flatly denied shooting Hunter.

Hopper testified that he, Hunter, Marcus Williams, and Edwin Brown were
selling drugs. Hopper wished to stop selling drugs, because “it was getting too
deep.” Hopper testified that 15 kilos of cocaine had gone missing, and that he
was being accused of stealing it. Hopper testified that the Friars Point Police
Department was in the business of selling drugs, and Chief Smith and he had
“made transactions” in the past.

Hopper admitted to shooting Chief Smith, but claimed to do so because if
Chief Smith had taken him into custody, Hopper believed he would not make
it to the jail and would be killed. Hopper testified that later that evening, he
went to Parker’s house when Parker was not there . . . .

                                Facts of Trial 2

In the early morning hours of August 18, 2002, Coahoma Sheriff Andrew
Thompson was called to Parker’s house where police believed they had located
Hopper. When he arrived, it became apparent that two officers had been shot.

Officer Harris had gone to the house to speak with Parker. Parker was initially
uncooperative, but agreed to go with officers. Parker asked if he could secure
the residence, and Officer Harris and Deputy Victor Randall followed him,
with guns drawn, because it was dark inside. Otha Hunter and Oliver Mitchell
were also on the porch at the time. Officer Harris told Deputy Randall to
cover the right side of the house, and Harris was to take the left. Officer
Harris testified that he took three to four steps into the house and shots rang
out.

Officer Harris saw that he was hit in the right elbow. After going to the
hospital, he learned that he had been hit three times. Officer Harris testified
he never fired a shot. Deputy Randall[, who] was behind Officer Harris, tried
to grab him, but was shot himself. Deputy Randall backed out of the house,
and Hopper shut the door and placed a piece of furniture in front of it. Hopper
took Harris’s gun, his extra magazine, and his handheld radio. Officer Harris
testified that at one point Hopper tried to drag Officer Harris to the door to be
released, but he could not because Hopper had been injured.

Hopper had taken a police radio and was screaming over the radio. While

                                       5
       Officer Harris was down, several shots were fired from the house, striking
       several vehicles. Eventually, law enforcement tried to enter the house using
       a stack, where several officers line up in a row behind a shield. When officers
       used the battering ram on the door, nothing happened. After using the ram
       again, it became apparent that something was against the door. At that point,
       shots rang out, hitting the shield.

       [Several officers hid behind a shield], with Deputy Neil Mitchell . . . and
       Officer Kenny Scott in the back. Both [Deputy] Mitchell and [Officer] Scott
       were shot. Deputy Mitchell testified that while he was behind the shield, shots
       rang out, and he was hit in the right leg.

       Eventually, Officer Harris had 911 call the law enforcement outside to let them
       know that Hopper had left the house . . . . Police recovered a [.]40 caliber
       pistol from the house. The parties stipulated that the firearm was Hopper’s.

       As noted above, Hopper was eventually arrested at his grandmother’s house.
       Because he was shot, he was taken to the hospital, where he received
       treatment. In a statement to police, he admitted to shooting Officer Harris’s
       9mm handgun. At Hopper’s grandmother’s [house] police found a 9mm
       pistol. The parties stipulated that the pistol was that of Officer Harris.

       Hopper testified that he was in Parker’s house “trying to lay low,” because he
       felt that his life was in danger. Hopper testified [that] when authorities were
       entering the house, he heard them yell[,] “Sheriff’s Department,” but before
       Hopper could raise his hands, Deputy Randall began to open fire, shooting
       Hopper in the arm, and Officer Harris in the back. Hopper testified that when
       the next group of officers attempted to enter the house, they, too, fired first.
       Hopper testified that he explained to Harris his fears of the Friars Point Police
       Chief, because of his involvement in the drug trade. Eventually, Hopper
       [handed] the phone to Officer Harris . . . and left the house.

(Internal citations omitted).

                                       DISCUSSION

¶3.    Hopper’s attorney makes various assertions on appeal regarding Hopper’s ineffective-

assistance-of-counsel claim: (1) in trial one, his attorney erred in failing to request an

accident instruction; (2) in trial one, his attorney failed to move to sever his trial with



                                              6
codefendant Patrick Parker; (3) his attorney failed to object to inadmissible evidence; (4) his

attorney failed to move for a change of venue; and (5) his attorney failed to provide adequate

representation. Hopper filed a pro se supplemental brief, including the following issues: (6)

forensic expert Dave Zeliff’s testimony violated the Confrontation Clause and was

prejudicial; (7) the State withheld exculpatory evidence; (8) his indictments were defective;

and (9) he was denied a speedy trial. We address each contention below.

¶4.    To prove his counsel was ineffective, Hopper must show (1) his counsel’s

performance was deficient, and (2) the deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). “Judicial scrutiny of counsel’s

performance must be highly deferential.” Id. at 689. A strong but rebuttable presumption

exists that counsel’s performance was effective. Gilley v. State, 748 So. 2d 123, 129 (¶20)

(Miss. 1999). “To overcome this presumption, ‘the defendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.’” Id. (quoting Strickland, 466 U.S. at 694).

       1.     Jury Instruction

¶5.    Hopper first argues that his counsel erred in failing to request an accident instruction.

“While a defendant is entitled to jury instructions that support his theory of the case, even

where that theory is based solely on the defendant’s own testimony, an evidentiary basis must

still exist for the jury instruction.” Laurent v. State, 94 So. 3d 1232, 1235 (¶13) (Miss. Ct.

App. 2012). Here, Hopper stated that, in an altercation with Hunter, the gun “accidentally”

went off several times. He also stated that he shot Chief Smith because of a “conspiracy”



                                               7
between the police force and other drug dealers in the area. However, “[s]imply saying that

you shot in self-defense or that the shooting was an accident [without other corroborating

evidence] does not provide a defendant with an automatic right to instructions thereon.”

Robinson v. State, 726 So. 2d 189, 194 (¶19) (Miss. Ct. App. 1998). Without any evidentiary

basis, Hopper’s counsel would have no reason to request such an instruction. Hopper’s first

argument fails.

       2.     Severance of Trials

¶6.    Hopper and Parker had different representation in a joint trial. Hopper argues his

counsel was ineffective for failing to request severance of their trials.

       The granting or refusing of severance of defendants in cases not involving the
       death penalty shall be in the discretion of the trial judge. The court may, on
       motion of the [S]tate or defendant, grant a severance of offenses whenever:

              1. If before trial, it is deemed appropriate to promote a fair
              determination of the defendant’s guilt or innocence of each
              offense; or

              2. If during trial, upon the consent of the defendant, it is deemed
              necessary to achieve a fair determination of the defendant’s guilt or
              innocence of each offense.

URCCC 9.03.

¶7.    “Where all the evidence at trial went to the guilt of both [defendants] and not to one

more than the other, it is not error to try the defendants jointly.” Buggs v. State, 754 So. 2d

569, 573 (¶16) (Miss. 2000). The record shows that Parker was indicted as accessory after

the fact. Parker’s theory of defense was that he was under duress, with Hopper pointing a

gun at his back. Hopper stated that he never had a gun to Parker’s back and that he only saw



                                              8
Parker for a few seconds right when he fled the scene. Because the decision whether to move

for severance was within the purview of trial strategy, Hopper’s claim fails. See Cox v.

State, 793 So. 2d 591, 600 (¶41) (Miss. 2001).

       3.      Evidence

¶8.    Hopper next argues that his counsel was ineffective in failing to object to evidence

introduced in each trial regarding the incidents of the other trial. Specifically he refers to (1)

defense counsel’s stipulation in trial one that the gun recovered at Hopper’s arrest belonged

to Officer Harris; and (2) defense counsel’s failure to object in trial two to references to the

allegations in trial one. Hopper claims the evidence was more prejudicial than probative and

should have been excluded under Mississippi Rule of Evidence 403.

¶9.    “With respect to the overall performance of the attorney, counsel’s choice of whether

or not to file certain motions, call witnesses, ask certain questions, or make certain objections

falls within the ambit of trial strategy and cannot give rise to an ineffective[-]assistance[-]

of[-]counsel claim.” Shinn v. State, 174 So. 3d 961, 965 (¶10) (Miss. Ct. App. 2015)

(citation omitted). Hopper essentially argues that the stipulation of Officer Harris’s gun in

trial one was prejudicial because Hopper was charged with Officer Harris’s assault in trial

two. Although Hopper had two separate trials, the charged crimes stemmed from the same

sequence of events. It is plausible that defense counsel stipulated to the gun in trial one

because the officer who testified was simply testifying about the gun he recovered after

Hopper’s arrest.

¶10.   “We presume that decisions not to object to testimony were strategic if they fairly can



                                                9
be characterized as such.” Id. at 967 (¶15). The “references” in trial two to the events of

trial one occurred in the State’s opening statement and Officer Thompson’s testimony. Both

of these references were almost unavoidable given the nexus between the crimes. We find

defense counsel’s decisions fell within the ambit of trial strategy. Thus, Hopper’s argument

fails.

         4.     Change of Venue

¶11.     Hopper’s next claim focuses on his attorney’s failure to move for a change of venue,

despite the local publicity surrounding both cases. Specifically, he refers to the voir dire in

trial two, when the judge and defense counsel noted that the entire venire knew about the

facts of the case.

¶12.     Our supreme court has held that defense counsel is under no duty to attempt to transfer

venue and, therefore, the decision not to would fall within the realm of strategy. Faraga v.

State, 514 So. 2d 295, 307 (Miss. 1987) (citing Murray v. Carrier, 477 U.S. 478 (1986)). In

Faraga, the entire venire had heard of the case due to pretrial publicity. Id. Faraga argued

that his counsel was ineffective for failing to move for a change of venue. Id. The court

ultimately held that trial strategy and the overwhelming evidence kept Faraga from meeting

either prong of the Strickland analysis. Id. For the same reasons, Hopper’s claim fails.

         5.     Defense Counsel’s Representation

¶13.     Hopper contends that his attorney failed to provide any “meaningful” representation.

“The right to effective counsel does not entitle the defendant to have an attorney who makes

no mistakes at trial. The defendant just has a right to have competent counsel.” Bell v. State,



                                               10
879 So. 2d 423, 439 (¶50) (Miss. 2004). To say there was overwhelming evidence to convict

Hopper at both trials is an understatement. At the first trial, over twenty witnesses testified

on the State’s behalf, including both victims. Fourteen witnesses, including the wounded

officers, testified for the State at the second trial. It is highly improbable that, but for any of

counsel’s alleged professional errors, the outcome of Hopper’s trials would have been any

different. Even so, it is fully apparent from the record that Hopper received effective

assistance of counsel.

       6.      Dave Zeliff’s Expert Testimony

¶14.   In Hopper’s supplemental brief, he argues that forensic expert Dave Zeliff’s testimony

violated the Confrontation Clause and was prejudicial. Zeliff, a chief technician of the

Mississippi Crime Laboratory, testified about the projectiles that were removed from police

vehicles at the crime scene. Zeliff was present at the crime scene and recovered multiple

projectiles, but not all. At trial, both parties stipulated to the following:

       A bullet projectile was recovered by Arthur Chancellor with the Mississippi
       Crime Laboratory from the driver’s side door of the Coahoma County Sheriff’s
       Department vehicle number 4. Said bullet, which is exhibit 87, was analyzed
       at the Mississippi Crime Laboratory, was found to have been fired by the
       pistol, which is exhibit 2, previously testified as being Officer Harris’[s]
       service weapon.

¶15.   Hopper claims that his inability to cross-examine the technician who actually

recovered this bullet violated the Confrontation Clause. Hopper made no objection at trial

and has therefore waived the issue on appeal. See Jenkins v. State, 102 So. 3d 273, 283 (¶30)

(Miss. Ct. App. 2011). Procedural bar notwithstanding, our supreme court held in McGowen

v. State, 859 So. 3d 320, 339 (¶68) (Miss. 2003), that, “when the testifying witness is a

                                                11
court-accepted expert in the relevant field who participated in the analysis in some capacity,

. . . then the testifying witness’s testimony does not violate a defendant’s Sixth Amendment

rights.” Zeliff was in charge of the crime scene and processed the crime scene. He clearly

participated in the analysis of the evidence recovered. Thus, we cannot say Hopper’s Sixth

Amendment rights were violated. Further, Hopper has failed to show how he was prejudiced

by the stipulation or Zeliff’s testimony.

       7.     Exculpatory Evidence

¶16.   Hopper next claims that the State withheld exculpatory evidence, notably that the gun

Hopper used was registered to Joseph Brown. His contention is simply not true. In both

trials, Agent Joey Hall testified that, after running a check on the gun, he discovered Brown

was the sole, original owner. He further explained that Brown bought the gun for Hopper

and gave it to Hopper shortly thereafter.         Hopper also testified to the same effect.

Consequently, his argument lacks any merit.

       8.     Defective Indictment

¶17.   Hopper also claims that his aggravated-assault indictments were defective because

they did not specify “serious” bodily injury. Both indictments stated that Hopper caused

bodily injury with a deadly weapon (specifically, a pistol). When Hopper was indicted in

2003, Mississippi Code Annotated section 97-3-7(2)(b) (Rev. 2002) read, in pertinent part:

       A person is guilty of aggravated assault if he (a) attempts to cause serious
       bodily injury to another, or causes such injury purposely, knowingly or
       recklessly under circumstances manifesting extreme indifference to the value
       of human life; or (b) attempts to cause or purposely or knowingly causes
       bodily injury to another with a deadly weapon or other means likely to produce
       death or serious bodily harm.


                                             12
¶18.   Hopper’s claim is nearly identical to that of the defendant in Russell v. State, 924 So.

2d 604 (Miss. Ct. App. 2006). In that case, the court stated that “[i]t is clear from the plain

language of section 97-3-7(2)(b) that a defendant can be found guilty of aggravated assault

if, with the aid of a deadly weapon, he attempts to cause or purposely or knowingly causes

any degree of ‘bodily injury.’” Russell, 924 So. 2d at 607 (¶6). Thus, the court held that “an

indictment charging aggravated assault pursuant to section 97-3-7(2)(b) must only allege that

the defendant purposefully or knowingly caused or attempted to cause bodily injury to

another with a deadly weapon.” Russell, 924 So. 2d at 607 (¶6). Hopper’s claim fails.

       9.     Speedy Trial

¶19.   For the first time on appeal, Hopper argues that he was denied the right to a speedy

trial. The balancing test set forth in Barker v. Wingo, 407 U.S. 514 (1972), applies when a

defendant’s constitutional right to a speedy trial is questioned. Ellis v. State, 141 So. 3d 415,

418 (¶8) (Miss. Ct. App. 2013). The test consists of four factors: “(1) the length of the delay,

(2) the reason for the delay, (3) whether the defendant has asserted his right to a speedy trial,

and (4) whether the defendant was prejudiced by the delay.” Id. (quoting Noe v. State, 616

So. 2d 298, 300 (Miss. 1993) (citing Barker, 407 U.S. at 530)). “The length of the delay is

to some extent a triggering mechanism. Until there is some delay which is presumptively

prejudicial, there is no necessity for inquiry into the other factors that go into the balance.”

Id. (citing Barker, 407 U.S. at 530. A delay of eight months or longer is presumptively

prejudicial. Noe, 616 So. 2d at 300. Hopper committed the crimes in August 2002, was

indicted in June 2003, and had his trials in July 2003 and November 2003. So there was



                                               13
roughly an eleven-month delay for the first trial and a fifteen-month delay for the second.

¶20.    When the speedy-trial issue is raised for the first time on appeal, we must determine

whether plain-error review is applicable, i.e., whether an “error of the trial court has impacted

upon a fundamental right.” Sanders v. State, 678 So. 2d 663, 670 (Miss. 1996). See also

Morgan v. State, 793 So. 2d 615, 617 (¶19) (Miss. 2001) (Plain-error review is applicable

when the error is “so fundamental that it generates a miscarriage of justice[.]”). In Dora v.

State, 986 So. 2d 917, 924-26 (¶¶15-20) (Miss. 2008), the Mississippi Supreme Court noted

that Dora tried to “leapfrog” over the required plain-error analysis by making assertions

under the Barker factors. The court ultimately found that there was no plain error and that

a defendant’s failure to raise the issue of speedy trial with the trial court had waived the issue

on direct appeal. Id.

¶21.   Hopper has in no way shown how his delay resulted in a miscarriage of justice.

Similarly to the defendant in Dora, Hopper failed to raise a speedy-trial issue at trial, making

his claim on direct appeal procedurally barred. See also Ellis, 141 So. 3d at 418 (¶8).

However, we dismiss Hopper’s claim without prejudice so that he may raise it as an

ineffective-assistance-of-counsel claim in a post-conviction relief motion, if he so chooses.

                                       CONCLUSION

¶22.   We find Hopper received effective assistance of counsel. We also find Hopper’s

claims in his supplemental brief are without merit. Therefore, we affirm.

¶23. THE JUDGMENTS OF THE CIRCUIT COURT OF COAHOMA COUNTY OF
CONVICTION IN CAUSE NO. 2003-0005 OF COUNT I, AGGRAVATED ASSAULT,
AND COUNT II, AGGRAVATED ASSAULT ON A LAW ENFORCEMENT
OFFICER, AND SENTENCE OF TWENTY YEARS ON COUNT I AND THIRTY

                                               14
YEARS ON COUNT II, TO RUN CONSECUTIVELY; AND CONVICTION IN
CAUSE NO. 2003-0006 OF COUNT IV, ARMED ROBBERY, AND SENTENCE OF
THIRTY-SEVEN YEARS, TO RUN CONSECUTIVELY TO THE SENTENCES IN
CAUSE NO. 2003-0005; AND COUNTS II, V, VI, VIII, AND IX, AGGRAVATED
ASSAULT ON A LAW ENFORCEMENT OFFICER, AND SENTENCE ON EACH
COUNT OF THIRTY YEARS, TO RUN CONCURRENTLY TO THE SENTENCE
IN COUNT IV, ALL IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, ARE AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO COAHOMA COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON,
WILSON AND WESTBROOKS, JJ., CONCUR.           GREENLEE, J., NOT
PARTICIPATING.




                                15